                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00698-RJC-DSC


SPENCER BROWN,                                   )
                                                 )
                   Plaintiff,                    )
                                                 )
v.                                               )
                                                 )
GREYSTAR REAL ESTATE PARTNERS                    )                     ORDER
LLC, GREYSTAR MANAGEMENT                         )
SERVICES L.P.,                                   )
MORGAN BOND CHARLOTTE LLC,                       )
KIMBERLY UPTON AND STEPHANIE                     )
HOVIS,                                           )

                                                 )
                  Defendants.                    )




       THIS MATTER is before the Court on Defendants’ “Motion to Dismiss Plaintiff’s

Complaint” (document #5) filed April 13, 2021, and Plaintiff’s “Amended Complaint”

(document #7) and “Response in Opposition to Partial Motion to Dismiss” (document #8) filed

April 27, 2021.

       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done

within twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading

is one to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P.




       Case 3:20-cv-00698-RJC-DSC Document 9 Filed 04/27/21 Page 1 of 2
15(a)(1)(B). The Rule further provides that leave to amend shall be freely given “when justice so

requires.” Id.

       Plaintiff filed his Amended Complaint as of right fourteen days after receipt of

Defendants’ Motion to Dismiss.

       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount

Ranier, 238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no

effect); Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to

dismiss original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE ORDERED that:

       1. Defendants’ “Motion to Dismiss Plaintiff’s Complaint” (document #5) is

administratively DENIED as moot without prejudice.

       2. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.

       SO ORDERED.


                                     Signed: April 27, 2021




       Case 3:20-cv-00698-RJC-DSC Document 9 Filed 04/27/21 Page 2 of 2
